Per Curiam.
This is an action in which respondent husband, Terry A. Kirchmann, has appealed from an order denying his application to modify the divorce decree entered between the parties on July 11, 1988, by removing the physical custody of *132his son from the petitioner-appellee wife, Tina L. Kirchmann. The application to modify was filed September 22, 1989. The trial court found that the appellant had “failed in his burden to show a substantial change of circumstance warranting change of physical custody of the minor child.”
We have examined the record in our de novo review and agree with the findings and order of the trial court. If anything, the situation has improved slightly in that appellee has now married the man with whom she had been living.
Affirmed.